733 N.W.2d 392 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carrie Everett COTTRELL, Defendant-Appellant.
Docket No. 133383. COA No. 264991.
Supreme Court of Michigan.
June 29, 2007.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered. We direct the Eaton County Prosecuting Attorney and invite the defendant to submit supplemental briefs within 28 days of the date of this order addressing the issues: (1) whether the prosecutor's statements at the hearing on the defendant's motion for a new trial, regarding the statements made by the jurors during the post-verdict colloquy between counsel and the jurors, constitute an admission by a party-opponent, MRE 801(d)(2)(B); and (2) if the prosecutor's statements are an admission by a party-opponent, whether the Court of Appeals erred when it held that the defendant's affidavits "are plainly hearsay" and that there is "no competent record evidence" to support the defendant's motion for a new trial.
The application for leave to appeal remains pending.